Citation Nr: 1316215	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  08-20 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disorder.  

2.  Entitlement to service connection for a right hip disorder.  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970 and from August 1971 to September 1994.

These issues come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri, which denied entitlement to service connection for left and right knee and hip disabilities, a facial skin disorder, a back disability, and a left heel spur; and granted service connection for residuals of a left spontaneous pneumothorax with an initial rating of 10 percent.

In November 2011, the Appeals Management Center granted service connection for a back disability characterized as lumbar strain; and for disabilities of both knees.  In February 2013, the Board denied entitlement to service connection for a skin disorder, and left heal spur; and an initial rating in excess of 10 percent for residuals of a left spontaneous pneumothorax.

In July 2010 and February 2013, the Board remanded this case for further development as to the issues of service connection for left and right hip disabilities.

The Board has reviewed the Veteran's Virtual VA paperless claims file (a highly secured electronic storage system), and all pertinent records are also associated with the paper claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran currently has degenerative joint disease or osteoarthritis, status post total hip replacement, bilaterally.  He contends that these disabilities began in service, and that he had increasing hip pain starting around 1990, which ultimately resulted in a diagnosis of arthritis and the need for bilateral total hip replacements. 

In his July 2005 claim, the Veteran reported being treated for the back and left hip at Landstuhl in July 1977.  In a May 2006 authorization form, he also reported treatment for the hip at Fort Bliss in 1993.  At least some of the Veteran's service treatment records are unavailable, based on negative responses received from the National Personnel Records Center (NPRC).  However, it does not appear that request was ever made for any records pertaining to the left hip from Landstuhl in 1977.  Further, although the agency of original jurisdiction (AOJ) requested copies of any records concerning the left hip from Fort Bliss in 1993, the NPRC does not appear to have responded to that specific request (as opposed to other unrelated requests at that time).  See October 2006 PIES request and May 2007 response.  VA has a duty to make as many attempts as necessary to obtain identified, outstanding Federal records, including VA or military records, until a determination is made that such records are unavailable or any further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(2) (2012).

Further, the Board notes that the evidence includes a December 2010 VA examination report and a February 2013 VA addendum report from the same examiner concerning the etiology of the Veteran's current bilateral hip disorders.  This examiner opined that the current disorders are less likely than not related to service based, in large part, on the fact that the only evidence concerning hip pain or symptoms during service is the Veteran's reports of pain since 1990 during this appeal.  The examiner noted that the documentation of right groin pain in March 1994 was likely related to his right hernia repair operation at that time.  

However, the Veteran has reported pain in both hips, not just the right hip or groin, since 1990.  His competent lay reports of observable symptomatology such as hip pain may not be discounted due solely to a lack of contemporaneous medical evidence (such as x-rays showing arthritis of the hips or documented complaints in service).  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Board notes that more recent treatment records concerning the Veteran's hips reflect tenderness in the left or right groin or inguinal area with a diagnosis of moderate to severe degenerative joint disease of the hips.  See, e.g., October 2004 and January 2007 records from Scott Air Force Base (AFB); October 2006 record from Washington University Medical Center.  In October 2004, the Veteran complained of pain in the hips, left greater than right, for years, and x-rays showed moderate to severe degenerative changes bilaterally, more pronounced on the left.  In January 2007, he also reported soft tissue pain in the right pelvic girdle for approximately 15 years (or since around 1992) that had gradually worsened, with pain radiating to the knee and low back.  The Board notes that the Veteran is also service-connected for the low back, both knees, and residuals of right hernia repair.

The two prior VA opinions continue to be inadequate, as the examiner did not adequately account for the Veteran's competent reports of pain in both hips (not just the right groin area) since 1990.  Moreover, there is an indication of possibly outstanding pertinent service treatment records that were not considered.

Additionally, there is an indication that the Veteran's current hip disabilities may be related to his service-connected lumbar spine and knee disabilities.  Further, the last medical evaluation of the knees, back, and hips is dated in 2010.  As such, VA has a duty to provide a VA examination to help the Veteran substantiate the claim on this basis.  See 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  As the question of secondary service connection has been raised, VA also has a duty to notify the Veteran of the requirements to substantiate such a claim.    

The Veteran has not yet received specific VCAA notice with regard to establishing service connection on a secondary basis.  Inasmuch as the case is being remanded for other reasons, there is an opportunity to provide him with this notice.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice as to the evidence and information necessary to substantiate a claim for service connection on a secondary basis.  

2.  Request copies from the appropriate agencies or facilities of the identified service records for treatment for the left hip at Landstuhl Second General Hospital in July 1977, and for the hips at Fort Bliss in 1993.  

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any requested records cannot be obtained, inform the Veteran; tell him what efforts were made to get the records, and inform him of what additional efforts will be made with regard to his claim.

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of his current bilateral hip disabilities, to include as secondary to the lumbar spine and knees.  

The examiner should review the entire claims file, including a copy of this remand, and any relevant records in an electronic format.  Such review should be noted in the examination report.  

The examiner should respond to the following:

(a)  Is any current bilateral hip disability at least as likely as not (probability of 50 percent or more) due to any incident during service, to include the reported treatment for the hips in 1977 and 1993, or the right groin complaints in 1994?  The examiner must consider the Veteran's reports of continuing pain since 1990 in addition to the medical evidence of record.  

(b)  If not, is it at least as likely as not that the Veteran's current bilateral hip disorder was incurred (meaning is proximately due to) his lumbar spine or bilateral knee disabilities?

(c)  If not, is it at least as likely as not that the Veteran's bilateral hip disorder was aggravated (meaning permanently worsened beyond the normal progression of the disease) by his lumbar spine or bilateral knee disabilities?  

If aggravation is found, is there medical evidence created prior to the aggravation that shows a baseline level of disability? 

The examiner should provide reasons for each opinion offered based on all lay and medical evidence.  The reasons must take into account the Veteran's reports of his history, treatment, symptoms and diagnoses.  The Veteran's reports of observable symptoms or prior treatment cannot be rejected merely because there is an absence of supporting clinical evidence.

If any requested opinion cannot be offered without resorting to speculation, the examiner should explain why a non-speculative opinion cannot be offered; and whether the inability to provide the needed opinion is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

